   8:19-cr-00333-LSC-SMB Doc # 30 Filed: 04/24/20 Page 1 of 2 - Page ID # 44



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA

                      Plaintiff,                                  8:19CR333

        vs.
                                                    FINDINGS AND RECOMMENDATION
ADRIAN GRIFFIN JR.                                        ON PLEA OF GUILTY

                      Defendant.


       After orally consenting to proceed before a magistrate judge, the defendant,
together with counsel and in the presence of counsel for government, appeared before
the undersigned and tendered a plea of guilty. Before doing so, defendant was advised
of the charges, the penalties and the right to appear before a United States District Judge.
       After being sworn, the defendant was orally examined by me in open court as
required by Federal Rule of Criminal Procedure 11. The defendant was also given the
advice required by that Rule. Finally, the defendant was given a full opportunity to
address the court, and ask questions.
       Counsel for the government and counsel for the defendant were given the
opportunity to suggest additional questions by the court. Moreover, both counsel orally
certified that they were of the opinion that the plea was knowing, intelligent and voluntary
and that there was a factual basis for the plea.
       Therefore, I find and conclude that: (1) the plea is knowing, intelligent, and
voluntary; (2) there is a factual basis for the plea; (3) the provisions of Rule 11 and any
other provisions of the law governing the submission of guilty pleas have been complied
with; (4) a petition to enter a plea of guilty, on a form approved by the court, was completed
by the defendant, defendant’s counsel and counsel for the government, accompanied the
defendant’s plea, and was placed in the court file; (5) any plea agreement is in writing
and was placed in the court file; (6) there are no agreements or stipulations other than as
contained in the written plea agreement.
       IT IS RECOMMENDED to Senior Judge Laurie Smith Camp that, after de novo
review, she accept the guilty plea and find the defendant guilty of the crime(s) to which
   8:19-cr-00333-LSC-SMB Doc # 30 Filed: 04/24/20 Page 2 of 2 - Page ID # 45



the defendant tendered a guilty plea; and she not accept the plea agreement at this time,
but rather that she consider the Rule 11(c)(1)(C) agreement at sentencing.
      IT IS ORDERED that if any party desires to object to the findings and
recommendation, they shall do so no later than 14 calendar days following the date of the
findings and recommendation or they may be deemed to have waived the right to object
to adoption of the findings and recommendation.

      DATED this 24th day of April, 2020.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
